DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 29, please amend “based on” to read “comprising”.
Allowable Subject Matter
Claims 29-56 are allowed.  The claims are drawn to a rubber composition based on at least: from 50 to 100 phr of at least one diene elastomer, wherein the at least one diene elastomer is a very low glass transition temperature Tg diene elastomer, having a Tg within a range of from -110°C to -70°C and selected from the group consisting of butadiene homopolymers, copolymers of butadiene and of a vinylaromatic monomer, having a content of vinylaromatic units of between 0 and 5% by weight, and mixtures thereof; a reinforcing filler; a crosslinking system; and from 50 to 150 phr of at least one hydrocarbon resin predominantly composed of units derived from terpene and phenol monomers, the resin having a content of aromatic protons of greater than 15%.
The claims are allowable over the closest prior art as noted below:
Zanzig et al (SU 2005/0065265) teaches a rubber composition with a diene elastomer which is a polybutadiene rubber homopolymer with a glass transition temperature which ranges from -98 to -107 C ([0020]).  The rubber composition further comprises a reinforcing filler ([0023]) and a crosslinking 
Pille-Wolf et al (US 2010/0317800) reaches a rubber composition which incorporates 4 to 12 phr (Table 2) of a phenol terpene resin ([0031]).  The phenol terpene resin can vary regarding the amounts of each of the types of monomers and therefore, would read on the amount of the aromatic protons recited.  However, it fails to teach the recited diene elastomer.
Miyazaki (EP 2 974 884) teaches a rubber composition (Abstract) which comprises 1 to 50 parts by mass of an oil extended terpene resin (Abstract).  The terpene resin can be Sylvatraxx 6720 ([0080]) which reads on the recited terpene phenol hydrocarbon resin.   However, it fails to teach the recited diene elastomer.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764